DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9,14,16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonifacio et al. US 2020/0343166.
Regarding claim 1, Bonifacio shows in fig.3, a coupled semiconductor package comprising: at least two substrate pads (102, 104); at least one semiconductor chip (202) installed on each of the substrate pads (102,104); at least one terminal each of which is electrically connected to each substrate pad and each semiconductor chip (202,204); and a package housing (302) covering a part of the at least one semiconductor chip (202,204) and the at least one terminal (124,122,16,18), wherein lower surfaces of one or more substrate pads (202 or 204) are formed to be electrically connected and lower surfaces of another one or more substrate pads are formed to be electrically insulated (an epoxy layer, a glue, could be disposed under chips 202 or 204)[0020].
Regarding claim 2, Bonifacio shows in fig.3, a coupled semiconductor package, wherein the lower surfaces of one or more substrate pads (102 or 104) are partly or entirely exposed to the outside of one surface of the package housing so as to be electrically connected and the lower surfaces of another one or more substrate pads are not exposed to the outside of the package housing (302) so as to be electrically insulated.
Regarding claim 3, Bonifacio shows in fig.3, the coupled semiconductor package wherein the substrate pads (102 or 104) are formed of a conductive metal.
Regarding claim 4, Bonifacio shows in fig.3, the coupled semiconductor package wherein one or more substrate pads (102 or 104) are formed of a conductive metal, the lower surfaces thereof are partly or entirely exposed to the outside of one surface of the package housing so as to be electrically connected, another one or more substrate pads are formed of an insulating substrate [0022] including an insulating layer formed thereon, and the lower surfaces of the insulating substrates are partly or entirely exposed to the outside of one surface of the package housing so as to be electrically insulated (bottom of 302).
Regarding claim 5, Bonifacio shows in fig.3, the coupled semiconductor package wherein the package housing (302) is formed of an epoxy molding compound (EMC) [0024].
Regarding claim 6, Bonifacio shows in fig.3, the coupled semiconductor package wherein another one or more substrate pads (102,104) are formed of at least one metal layer, at least one insulating layer, and at least one metal layer, which are sequentially stacked.
Regarding claim 7, Bonifacio shows in fig.3, the coupled semiconductor package of claim 6, wherein the insulating layer includes ceramic (A1203), AIN, or Si3N4.
As for the different material, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have an insulating layer made of the material above, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. MPEP 2144.07.
Regarding claim 8, Bonifacio shows in fig.3, the coupled semiconductor package wherein one or more substrate pads (102,104) and one or more terminals are formed of the same material and connected to each other as in one body.

Regarding claim 9, Bonifacio shows in fig.3, the coupled semiconductor package wherein one or more substrate pads (102,104) and one or more terminals (122,124,126,128) are separately formed and connected to each other using ultrasonic welding, soldering, or laser welding (obvious process).
As for the limitations such as, ultrasonic welding, soldering, or laser welding is considered as a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777F, 2d 659, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see also MPEP 2113. 
Regarding claim 14, Bonifacio shows in fig.3, the coupled semiconductor package wherein the lower surfaces of one or more substrate pads (102,104) are exposed to the outside of one surface of the package housing by more than 90% of the area of the lower surfaces of the substrate pads.
Regarding claim 16, Bonifacio shows in fig.3, the coupled semiconductor package wherein the at least one semiconductor chip (202 or 204) and the at least one terminal (122,124,126,128) are electrically connected to each other using a conductive wire (206).
Regarding claim 17, Bonifacio shows in fig.3, the coupled semiconductor package, wherein the at least one semiconductor chip (202,204) and the at least one terminal are electrically connected to each other using a metal clip (an obvious alternative for connection).
Claim(s) 10,15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonifacio in view of Khanolkar et al. US 2021/0391240.
Regarding claims 10,15 Bonifacio differs from the claimed invention because he does not explicitly disclose a device wherein the terminals contain more than 40 weight % of Al with respect to the total weight of the terminals, wherein the at least one semiconductor chip and the at least one terminal are formed of Au, Al, or Cu as a single material so as to be electrically connected to each other.
Khanolkar discloses a device wherein the terminals contain more than 40 weight % of Al with respect to the total weight of the terminals, wherein the at least one semiconductor chip and the at least one terminal are formed of Au, Al, or Cu as a single material so as to be electrically connected to each other [0022].
Khanolkar is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Bonifacio. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Khanolkar in the device of Bonifacio because it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have an insulating layer made of the material above, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. MPEP 2144.07.
Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonifacio in view of Zhang US 9,716,057.
Regarding claims 11-13, Bonifacio differs from the claimed invention because he does not explicitly disclose a device wherein the package housing includes one or more penetration holes; wherein one or more substrate pads include holes that correspond to one or more penetration holes, further comprising a heat sink combined using a connecting means which penetrates the penetration holes and the holes.
Zhang discloses and shows in fig.1-9, a device wherein the package housing includes one or more penetration holes (on 202); wherein one or more substrate pads include holes that correspond to one or more penetration holes, further comprising a heat sink (202) combined using a connecting means which penetrates the penetration holes and the holes.
Zhang is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Bonifacio. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Zhang in the device of Bonifacio because it will provide a device with good heat dissipation and, will prevent arcing to an external heatsink (col.8, line 15-20).
Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813